Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The claims 1-13 are pending and are considered in this Office Action.

Priority
This application is a 371 of PCT/IL2019/050765 filed on 07/09/2019. PCT/IL2019/050765 has PRO 62/695,209 filed on 07/09/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/20201 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considers the information disclosure statement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-10 and 13 are rejected under 35 U.S.C. 103 as being unpatenable over Addepalli et al. (hereinafter referred to as Addepalli) (U.S. Patent No. 9277370 B2), in view of Evans et al. (U. S. Patent. No. 9,843,594 B1).
As to claim 1, Addepalli teaches a computer implemented method of reducing a size of a message intercepted on a communication channel of a vehicle (See at least Col.3, lines 49-53, “a method according to an example embodiment includes a destination information, in a first protocol, from a first in-vehicle device on an Ethernet network in a vehicle, identifying a second in-vehicle device on the Ethernet network corresponding to the destination information”; “determining whether a criterion is met, compressing the first data block to second data block if the criterion is met”), comprising: using at least one processor of a vehicular device, the at least one processor is adapted for: receiving at least one of a plurality of messages intercepted by at least one device adapted to monitor messages transmitted via at least one segment of at least one communication channel of a vehicle (See at least Col. 4, lines 8-20, “includes receiving, on a OBU, a first data block from a first node, accessing content, comparing the first data block to the content, determining whether a criterion is met, compressing the first data block to a second data block”; and Col. 26, lines 28-34, “OBUs may implement a middle box optimization technique based on continuous monitoring of a wireless link quality, Using this cross-layer feedback, example embodiments may solve the problem of improving delivery of TCP segments over wireless link”); adjusting the at least one message by replacing the at least one identified data pattern with a respective predefined lossless representation having a reduced size compared to the at least one identified data pattern (See at least Col. 4, lines 8-20, “includes receiving, on a OBU, a first data block from a first node, accessing content, comparing the first data block to the content, determining whether a criterion is met, compressing the first data block to a second data block”); transmitting the at least one adjusted message to a remote system via at least one upload communication channel (See at least Col. 5, lines 15-18, “sending, receiving, or forwarding information over communication channels in a network. A remote node may be any node located externally to a particular vehicle, such as vehicle 4”), wherein the respective predefined representation comprises a reduced size value corresponding to the at least one identified data pattern (See at least Col. 4, lines 8-20, “includes receiving, on a OBU, a first data block from a first node, accessing content, comparing the first data block to the content, determining whether a criterion is met, compressing the first data block to a second data block”).
Although Addepalli teaches the substantial features of the claimed invention, Addepalli fails to expressly teach wherein applying at least one trained machine learning model to identify at least one of a plurality of data patterns in the at least one message; wherein the at least one machine learning model is trained with a plurality of training messages to identify the at least one data pattern in at least one field of the at least one message, the at least one field is a member of a group consisting of: a message identifier, an originating device identifier, a destination device identifier, a time stamp, a payload size indicator, a payload, a metadata and a protocol related field.
In analogous teaching, Evans exemplifies this wherein Evans teaches wherein applying at least one trained machine learning model to identify at least one of a plurality of data patterns in the at least one message; wherein the at least one machine learning model is trained with a plurality of training messages to identify the at least one data pattern in at least one field of the at least one message (See at least ABSTRACT, “(1) receiving automobile-network messages that are expected to be broadcast over an automobile network of an automobile, (2) extracting a set of features from the automobile-network messages”; and Col. 12, lines 49-51, “creating module 108 may create machine-learning based models (e.g., ensemble models) that are trained using various subsets of the set of features” ), the at least one field is a member of a group consisting of: a message identifier, an originating device identifier, a destination device identifier, a time stamp, a payload size indicator, a payload, a metadata and a protocol related field (See at least Col.2, lines 1-9, “calculating an aggregate classification for the automobile-network message based on a classification of the automobile-network message by each of the classifiers and (2) determining that the aggregate classification of the automobile-network message is anomalous. In some embodiment, the classifiers may be created and training using an ensemble machine-learning method”; and Co.11, “features of automobile-network message 600 may include, without limitation, the value of arbitration filed 604, the value of identifier 606, --- the value of data length, the value of data filed, the value of data”)
Thus, given the teaching of Evans, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Evans, systems and methods for detecting messages in automobile networks, into Addepalli, system and method for internal networking, data optimization in a vehicular environment, for a system and method of identify data pattern in vehicular environment. One of the ordinary skill in the art would have been motivated because it See Evans: Abstract).

As to claim 3, Addepalli and Evans teach the computer implemented method of claim 1. Addepalli further teaches wherein the at least one data pattern is a member of a group consisting of: a constant value, an incrementing value, a decrementing value and a finite range of discrete values (See at least Col. 33, lines 56-61, “If static, content in these databases do not change or change very little over time. If dynamic, content in dictionaries 536, object contexts database 538 and speech templates database 540 can be modified”).

As to claim 4, claim is cancelled.

As to claim 5, Addepalli and Evans teach the computer implemented method of claim 1. Evans further teaches wherein the at least one machine  learning model is trained to identify the at least one data pattern in at least one portion of the payload (See at least Col.2, lines 1-9, “calculating an aggregate classification for the automobile-network message based on a classification of the automobile-network message by each of the classifiers and (2) determining that the aggregate classification of the automobile-network message is anomalous. In some embodiment, the classifiers may be created and training using an ensemble machine-learning method”; Fig. 6 and Co.11, lines 3-13“features of automobile-network message 600 may include, without limitation, the value of arbitration filed 604, the value of identifier 606, --- the value of data length, the value of data filed, the value of data”)
Thus, given the teaching of Evans, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Evans, systems and methods for detecting messages in automobile networks, into Addepalli, system and method for internal networking, data optimization in a vehicular environment, for a system and method of identify data pattern in vehicular environment. One of the ordinary skill in the art would have been motivated because it See Evans: Abstract).

As to claim 6, claim is cancelled.

As to claim 7, Addepalli and Evans teach the computer implemented method of claim 1. Addepalli further teaches wherein the reduced size value is an index mapping the at least one identified data pattern in dataset associating between each of the plurality of data patterns and a respective reduced size value (See at least Col. 4, lines 8-20, “includes receiving, on a OBU, a first data block from a first node, accessing content, comparing the first data block to the content, determining whether a criterion is met, compressing the first data block to a second data block”).

As to claim 8, Addepalli and Evans teach the computer implemented method of claim 1. Addepalli further teaches wherein the reduced size value is an adjusted filed corresponding to a data pattern of one of plurality of fields identified in the at least one message, wherein each of the plurality of fields is a member of a group consisting of: a message identifier, an originating device identifier, a destination device identifier, a time stamp, a payload size indicator, a payload, a metadata and a protocol related field (See at least Col. 27, lines 27-36, “ACK packet contains information about the maximum data the receiver can handle, called the receiver window size…sender limits its outstanding data packets to the minimum of RWIN and congestion window size (CWIN), CWIN is the maximum number of packets that can be handled by any given network”; and Col. 33, lines 17-18, “text compression …flow packet and protocol header optimization”).

As to claim 9, Addepalli and Evans teach the computer implemented method of claim 8. Addepalli further teaches wherein the reduced size value corresponding to a data pattern identified in at least a portion of the payload (See at least Col. 27, lines 27-36, “ACK packet contains information about the maximum data the receiver can handle, called the receiver window size…sender limits its outstanding data packets to the minimum of RWIN and congestion window size (CWIN), CWIN is the maximum number of packets that can be handled by any given network”; and Col. 33, lines 17-18, “text compression …flow packet and protocol header optimization”).

As to claim 10, Addepalli and Evans teach the computer implemented method of claim 8. Addepalli further teaches wherein discarding at least one data pattern corresponding to the protocol related field identified in the at least one message (See at least Col. 36 lines 34-37, “the data optimization method starts in step 652. In step 654, OBU 522 receives a data block containing protocol header information containing source and destination addresses and other details…OBU 522 compares the protocol header information to previously stored protocol header information in a protocol header template database 534a in step 656”; and Col. 37, lines 25-26, “by removing duplicate strings from arbitrary data blocks…a redundant data string is a data string that is found in a data block and matches a data string in another data block”).

As to claim 13, Addepalli teaches a system for reducing a size of a message intercepted on a communication channel of a vehicle (See at least Col.3, lines 49-53, “a method according to an example embodiment includes a destination information, in a first protocol, from a first in-vehicle device on an Ethernet network in a vehicle, identifying a second in-vehicle device on the Ethernet network corresponding to the destination information”; “determining whether a criterion is met, compressing the first data block to second data block if the criterion is met”), comprising: a program store string a code; and at least one processor of a vehicle device coupled to the program store for executing the stored code, the code comprising: code instructions to receive at least one of plurality of messages intercepted by at least one device adapted to monitor messages transmitted via at least one segment of at least one communication channel of a vehicle (See at least Col. 12, lines 3-7, “This includes the memory elements being able to store software, logic, code or processor instructions that are executed to carry out the activities described in this specification”; Col. 26, lines 28-34, “OBUs may implement a middle box optimization technique based on continuous monitoring of a wireless link quality, Using this cross-layer feedback, example embodiments may solve the problem of improving delivery of TCP segments over wireless link”); code instructions to adjust the at least one message by replacing the at least one identified data pattern with a respective predefined See at least Col. 4, lines 8-20, “includes receiving, on a OBU, a first data block from a first node, accessing content, comparing the first data block to the content, determining whether a criterion is met, compressing the first data block to a second data block”); code instructions to transmit the at least one adjusted message to a remote system via at least one upload communication channel (See at least Col. 5, lines 15-18, “sending, receiving, or forwarding information over communication channels in a network. A remote node may be any node located externally to a particular vehicle, such as vehicle 4”), wherein the respective predefined representation comprises a reduced size value corresponding to the at least one identified data pattern (See at least Col. 4, lines 8-20, “includes receiving, on a OBU, a first data block from a first node, accessing content, comparing the first data block to the content, determining whether a criterion is met, compressing the first data block to a second data block”).
Although Addepalli teaches the substantial features of the claimed invention, Addepalli fails to expressly teach wherein code instructions to apply at least one trained machine learning model to identify at least one of a plurality of data patterns in the at least one message; wherein the at least one machine learning model is trained with a plurality of training messages to identify the at least one data pattern in at least one field of the at least one message, the at least one field is a member of a group consisting of: a message identifier, an originating device identifier, a destination device identifier, a time stamp, a payload size indicator, a payload, a metadata and a protocol related field.
In analogous teaching, Evans exemplifies this wherein Evans teaches wherein code instructions to apply at least one trained machine learning model to identify at least one of a plurality of data patterns in the at least one message; wherein the at least one machine learning model is trained with a plurality of training messages to identify the at least one data pattern in at least one field of the at least one message (See at least ABSTRACT, “(1) receiving automobile-network messages that are expected to be broadcast over an automobile network of an automobile, (2) extracting a set of features from the automobile-network messages”; and Col. 12, lines 49-51, “creating module 108 may create machine-learning based models (e.g., ensemble models) that are trained using various subsets of the set of features” ), the at least one field is a member of a group consisting of: a message identifier, See at least Col.2, lines 1-9, “calculating an aggregate classification for the automobile-network message based on a classification of the automobile-network message by each of the classifiers and (2) determining that the aggregate classification of the automobile-network message is anomalous. In some embodiment, the classifiers may be created and training using an ensemble machine-learning method”; and Co.11, “features of automobile-network message 600 may include, without limitation, the value of arbitration filed 604, the value of identifier 606, --- the value of data length, the value of data filed, the value of data”)
Thus, given the teaching of Evans, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Evans, systems and methods for detecting messages in automobile networks, into Addepalli, system and method for internal networking, data optimization in a vehicular environment, for a system and method of identify data pattern in vehicular environment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method for monitoring messages in automobile networks (See Evans: Abstract).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatenable over Addepalli, in view of Evans, and further in view of Hsu et al. (hereinafter referred to as Hsu) (U. S. Patent No. 9,204,353 B2).
As to claim 2, Addepalli and Evans teach the computer implemented method of claim 1. However, Addepalli and Evans fail to expressly teach wherein further comprising the at least one device is adapted to monitor the transmitted messages is a receiver-only device incapable of altering transmission signals of the at least one segment of at least one communication channel.
In analogous teaching, Hsu exemplifies this wherein Hsu further teaches wherein further comprising the at least one device is adapted to monitor the transmitted messages is a receiver-only device incapable of altering transmission signals of the at least one segment of at least one See at least ABSTRACT, “the separately tuned receiver may monitor for paging signals on one or more networks while the transmitter remains tuned to the first network and transmits data or control signals”).
Thus, given the teaching of Hsu, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Hsu, system and method for tuning receiver without returning transmitter, into Evans, systems and methods for detecting messages in automobile networks, and Addepalli, system and method for internal networking, data optimization in a vehicular environment, for a system and method of transmitting data pattern in vehicular environment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method for monitoring messages in networks (See Hsu: Abstract).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatenable over Addepalli, in view of Evans, and further in view of Zhang et al. (hereinafter referred to as Zhang) (U. S. Patent No. 8, 483, 230 B1).
As to claim 11, Addepalli and Evans teach the computer implemented method of claim 1. However, Addepalli and Evans fail to expressly teaching wherein further comprising the reduced size value is an adjusted time stamp corresponding to a time stamp data pattern of the at least one message indicating a timing of transmission of the at least one message via the at least one segment, the adjusted time stamp is adjusted according to a transmission time of the at least one message.
In analogous teaching, Zhang further teaches wherein further comprising the reduced size value is an adjusted time stamp corresponding to a time stamp data pattern of the at least one message indicating a timing of transmission of the at least one message via the at least one segment, the adjusted time stamp is adjusted according to a transmission time of the at least one message (See at least ABSTRACT, “a packet schedule timestamp is provided. A schedule information packet includes a packet schedule timestamp that represents the relative timing of data packets in a particular bit stream of multiplexed transport stream”; and Col. 1, lines 61-67, “As a result of the compression process, video frames are encoded into data units with different sizes. Typically, I frames have more data than P or B frames. Therefore, if the compressed video data is transmitted over a communication channel at a constant bit rate, the encoded video frames will arrive at the decoder in non-uniform time intervals”).
Thus, given the teaching of Zhang, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Zhang, method and system of packet schedule timestamp for a compressed bitstream, into Evans, systems and methods for detecting messages in automobile networks, and Addepalli, system and method for internal networking, data optimization in a vehicular environment, for a system and method of scheduling timestamp. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method to reconstruct the timing of the packets to the original state (See Zhang: Abstract).

As to claim 12, Addepalli and Evans teach the computer implemented method of claim 1. However, Addepalli and Evans fail to expressly teach wherein further comprising the reduced size value is an adjusted time stamp corresponding to a time stamp data pattern of the at least one message indicating a timing of transmission of the at least one message via the at least one segment, the adjusted time stamp is adjusted to include a relative timing compared to at least one previous message.
In analogous teaching, Zhang further teaches wherein further comprising the reduced size value is an adjusted time stamp corresponding to a time stamp data pattern of the at least one message indicating a timing of transmission of the at least one message via the at least one segment, the adjusted time stamp is adjusted according to a transmission time of the at least one message (See at least ABSTRACT, “a packet schedule timestamp is provided.  A schedule information packet includes a packet schedule timestamp that represents the relative timing of data packets in a particular bit stream of multiplexed transport stream”; and Col. 1, lines 61-67, “As a result of the compression process, video frames are encoded into data units with different sizes. Typically, I frames have more data than P or B frames. Therefore, if the compressed video data is transmitted over a communication channel at a constant bit rate, the encoded video frames will arrive at the decoder in non-uniform time intervals”).
Thus, given the teaching of Zhang, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Zhang, method and system of packet schedule timestamp for a compressed bitstream, into Evans, systems and methods for detecting messages in automobile networks, and Addepalli, system and method for internal networking, data optimization in a vehicular environment, for a system and method of scheduling timestamp. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method to reconstruct the timing of the packets to the original state (See Zhang: Abstract).

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure. 
Floyd (U. S. Patent. No. 10,593,109 B1) teaches systems and methods for controlling a fleet of drones for data collection. Hoydis et al. (U. S. Pub. No. 2020/0177418 A1) teaches data transmission network configuration. DRONEN et al.  (U. S. Pub. No. 2019/0295003 A1) teaches method and system for in-vehicle data selection for feature detection model creation and maintenance.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number (571) 272-3345. The examiner can normally be reached on Monday-Thursday, 9am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




John Fan
/J.F/Examiner, Art Unit 2454 02/09/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454